     Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 1 of 10
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  July 18, 2019
                    FOR THE SOUTHERN DISTR�CT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION



JANE DOE #4,                             §
                                         §
                   Plaintiff,            §
                                         §
V.                                       §
                                         §
SALESFORCE.COM, INC.; MICHAEL            §       CIVIL ACTION NO. H-19-1641
LACEY; JAMES LARKIN; JOHN                §
BRUNST; SCOTT SPEAR; MEDALIST            §
HOLDINGS, LLC; LEEWARD                   §
HOLDINGS, LLC; G6 HOSPITALITY,           §
LLC; NNJP, LLC;                          §
                                         §
                   Defendants.           §



                 MEMORANDUM OPINION AND ORDER OF REMAND


       Plaintiff Jane Doe # 4         ("Plaintiff"     or "Jane Doe") sued

defendants Salesforce.com,        Inc.       ("Salesforce");   Michael Lacey;

James Larkin; John Brunst; Scott Spear; Medalist Holdings, LLC;

Leeward Holdings, LLC; 1 G6 Hospitality, LLC ("G6"); and NNJP, LLC2

(collectively, "Defendants") in the 157th Judicial District Court

of Harris County, Texas (the "State Court").              Salesforce removed



      Defendants Michael Lacey, James Larkin, John Brunst, Scott
       1

Spear, Leeward Holdings, LLC, and Medalist Holdings, LLC will be
referred to collectively herein as the "Backpage Defendants." In
its Notice of Removal, Salesforce claims that Plaintiff improperly
named Medalist Holdings, LLC rather than Medalist Holdings, Inc.,
which is the parent company for Backpage. See Notice of Removal by
Defendant Salesforce.com, Inc. ("Notice of Removal"), Docket Entry
No. 1, pp. 2-3 �� 6 and 7.
      G6 and NNJP, LLC will be referred to collectively herein as
       2

the "Hotel Defendants."
   Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 2 of 10



the action on May 3, 2019.3          Pending before the court is Jane Doe's

Motion to Remand ("Plaintiff's Motion to Remand")                (Docket Entry

No. 26).     For the reasons explained below, Plaintiff's Motion to

Remand will be granted.


                 I.    Factual and Procedural Background

     Jane Doe claims that Defendants are responsible in varying

capacities for the exploitation she experienced as a victim of sex

trafficking. 4     Jane Doe alleges that she was sexually exploited

through ads on a website called "Backpage."5               Traffickers, pimps,

and johns use Backpage to communicate with one another. 6             Jane Doe

alleges that the Backpage Defendants collaborated with her sexual

traffickers and sought to financially benefit from the trafficking

venture by knowingly permitting traffickers to transact business on

their website. 7      Salesforce licensed customer relationship manage-

ment ("CRM") software to Backpage. 8              Salesforce markets its CRM

software as designed to help users find new customers and grow



     3
         See Notice of Removal, Docket Entry No. 1.
     4
      See Plaintiff's Amended Petition and Request for Disclosure
to Salesforce, Inc. ("Petition"), Exhibit 3 to Notice of Removal,
Docket Entry No. 1-4, pp. 111-35.
     5
         See id. at 112   �    59.
     6
         See id. at 112   �    60.
     7
         See id. at 112   �    61, 127-28   ��   117-18.
     8
         See id. at 113   ��    65-68.
                                         -2-
   Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 3 of 10


their businesses. 9    Jane Doe's claims against Salesforce are based

on Salesforce's alleged failure to monitor how Backpage was using

its CRM software.10            Salesforce and the Backpage Defendants are

diverse from Jane Doe.11

     Jane Doe's Petition also asserts claims against the non­

diverse Hotel Defendants.            Jane Doe alleges that she was sexually

assaulted at a Motel 6 owned and operated by the Hotel Defendants.12

Jane Doe alleges that the Hotel Defendants knowingly participated

in her trafficking through the operation of their hotel. 13                   For

example, she alleges that the Hotel Defendants failed to properly

train their employees,           failed to install adequate lighting and

security cameras,      and knowingly catered            to   the needs of sex

traffickers.14

     Jane Doe alleges that Salesforce, the Backpage Defendants, and

the Hotel Defendants were part of a single human trafficking

venture under Texas law. 15          Jane Doe filed this action in the State

     9
         See id. at 113    1   68.
     10
          See id. at 124-26.
     11
          See id. at 107   11    18, 21-22; 108   11   25-26; 109   11   26-36.
     12
          See id. at 120-21      1   89.
     13   See id. at 130-33.
     14
          See id. at 130-32      1   126.
     15
      See Plaintiff's Motion to Remand, Docket Entry No. 26, p. 10;
see Petition, Exhibit 3 to Notice of Removal, Docket Entry No. 1-4,
p. 133 1 132 (citing Tex. Civ. Prac. & Rem. Code § 98.005 ("A
person who engages in the trafficking of persons or who
intentionally or knowingly benefits from participating in a venture
                                                     (continued... )
                                            -3-
   Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 4 of 10



Court on February 27,        2 O 18.16     Plaintiff amended her Original
Petition to add claims against Salesforce on April 3,                 2019.17
Salesforce timely removed the action to this court on May 3, 2019,
arguing that the court has diversity jurisdiction over this action
because     the   Hotel   Defendants      were   fraudulently   misjoined   by

Plaintiff . 18 Plaintiff moved to remand the action on June 2, 2019 . 19

Salesforce and G6 filed responses on June 24, 2019.20              Plaintiff
replied on July 1, 2019. 21


                           II.   Removal Standard

     "A party may remove an action from state court to federal
court if the action is one over which the federal court possesses



       ( ••• continued)
     15

that traffics another person and is found liable under this chapter
or other law for any amount of damages arising from the trafficking
is jointly liable with any other defendant for the entire amount of
damages arising from the trafficking." (emphasis added)), and
p. 135,141 (alleging that "Defendants knowingly and intentionally
participated in a [sex trafficking] venture").
      See Plaintiff's Original Petition, Exhibit 3 to Notice of
     16

Removal, Docket Entry No. 1-4, p. 2.
     17 See Petition, Exhibit 3 to Notice of Removal, Docket Entry
No. 1-4, p. 105.
     18   See Notice of Removal, Docket Entry No. 1, pp. 7-10.
     19
          See Plaintiff's Motion to Remand, Docket Entry No. 26.
      See Defendant Salesforce.com, Inc. 's Response and Brief in
     20

Opposition to Motion to Remand ("Salesforce's Response"), Docket
Entry No. 27; Defendant G6 Hospitality, LLC's Response in
Opposition to Jane Doe #4's Motion to Remand ("G6's Response"),
Docket Entry No. 28.
      see Jane Doe's Reply to Salesforce's Response to Jane Doe's
     21

Motion to Remand ("Jane Doe's Reply"), Docket Entry No. 31.
                                         -4-
      Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 5 of 10


subject matter jurisdiction."           Manguno v. Prudential Property and
Casualty Insurance Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing
28 U.S. C.     §   1441 (a)).      "The party seeking to assert federal
jurisdiction, in this case [Salesforce], has the burden of proving
by a preponderance of the evidence that subject matter jurisdiction
exists."      New Orleans   &   Gulf Coast Railway Co. v. Barrois, 533 F. 3d

321,    327    (5th Cir. 2008).         Ambiguities or doubts are to be
construed against removal and in favor of remand.                Manguno, 276

F.3d at 723.


                   III.     Fraudulent Misjoinder Analysis

        Fraudulent misjoinder is a concept developed by the Eleventh
Circuit in Tapscott v. MS Dealer Service Corporation, 77 F.3d 1353,
1360 (11th Cir. 1996), abrogated in part on other grounds by Cohen
v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).              Fraudulent
misjoinder is to be applied only in limited circumstances when
failure to abide by applicable joinder requirements is "just as
fraudulent as the joinder of a resident defendant against whom a
plaintiff has no possible cause of action."           See Texas Instruments
Inc. v. Citigroup Global Markets, Inc., 266 F.R.D. 143, 147 (N.D.
Tex. 2010) (citing Tapscott, 77 F.3d at 1360).             "The Fifth Circuit
has not directly applied the fraudulent-misjoinder theory, but it
has    cited    Tapscott    with    approval   and   has   acknowledged       that
fraudulent misjoinder of either defendants or plaintiffs is not
permissible to circumvent diversity jurisdiction." Centaurus Unity


                                        -5-
   Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 6 of 10



LP v. Lexington Insurance Company, 766 F. Supp. 2d 780, 789 (S.D.
Tex. 2011) (citing In re Benjamin Moore & Co., 318 F.3d 626, 630-31

(5th Cir. 2002)).
     Tapscott's     fraudulent-misjoinder       analysis    is    two-fold:
(1) has one defendant been misjoined with another defendant in

violation of the applicable joinder rules; 22 and (2) if so, is the
misjoinder   sufficiently     egregious    to   rise   to   the   level    of
fraudulent misjoinder.23     Id.   Texas Rule of Civil Procedure 40(a)
states that claims against multiple defendants may be joined in one
action if (1) "there is asserted against them jointly, severally,
or in the alternative any right to relief in respect of or arising
out of the same transaction, occurrence, or series of transactions
or occurrences"; and (2) at least one "question of law or fact


      The Fifth Circuit has not indicated whether state or federal
     22

joinder laws should be used in fraudulent-misjoinder analyses. The
court therefore concludes, consistently with its prior rulings and
the rulings of other courts in this Circuit, that Texas joinder
rules should govern since Plaintiff was required to follow Texas
joinder rules when she originally filed this action.            See
Centaurus, 766 F. Supp. 2d at 789; Wells Fargo Bank, N.A. v.
American General Life Insurance Co., 670 F. Supp. 2d 555, 563 (N.D.
Tex. 2009).
      Salesforce argues that the court should not impose an
     23

"egregiousness" requirement in determining whether the Hotel
Defendants have been fraudulently misjoined.     See Salesforce's
Response, Docket Entry No. 27, pp. 20-22.    While courts in this
Circuit have yet to agree on in what circumstances a misjoinder
should qualify as egregious, they appear uniformly to apply the
egregiousness requirement imposed by Tapscott.          See Texas
Instruments, 266 F.R.D. at 149. Consistent with its prior rulings,
Centaurus, 766 F. Supp. 2d at 789-90, the court will therefore
require that Plaintiff's joinder of the Hotel Defendants be
egregious for the court to find that the Hotel Defendants were
fraudulently misjoined.
                                    -6-
   Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 7 of 10



common to all of [the defendants] will arise in the action."                   Tex

R. Civ. P. 40 (a).

      Salesforce argues that the court has diversity jurisdiction

over this action because the non-diverse Hotel Defendants were

fraudulently misjoined.        Jane Doe argues that the Hotel Defendants

are properly joined because (1) her claims against all Defendants

arise from injuries she sustained as a result of her victimization

by a single sex trafficking venture and (2) common questions of law

and fact will arise in resolving her claims against Defendants.

     The court concludes that Jane Doe's joinder of the Hotel

Defendants did not violate Texas's joinder rules.                     Jane Doe's

claims against the Hotel Defendants, Salesforce, and the Backpage

Defendants     arise    from    the   same         transaction   or   series   of

transactions          an alleged sex trafficking venture24 in which

traffickers    were    permitted      to     use    Backpage,    which   utilized

Salesforce's CRM technology, to solicit johns to abuse Jane Doe in

hotels owned and operated by the Hotel Defendants.                       Jane Doe

alleges that Defendants are each responsible in different ways for

the sexual exploitation she faced as a victim of that venture.

Jane Doe pled the same or similar legal claims against Salesforce,



      Jane Doe's Petition appears to allege the existence of a
     24

single sex trafficking venture,       of which Defendants were
participants: "Defendants knowingly and intentionally participated
in a venture that violated" the Texas Penal Code's sex trafficking
prohibition. See Petition, Exhibit 3 to Notice of Removal, Docket
Entry No. 1-4, p. 135 1 141 (emphasis added).
                                       -7-
    Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 8 of 10




the Hotel Defendants, and the Backpage Defendants; 25 and it is

likely that at least one of those claims will raise common
questions of law and fact.          Specifically, Jane Doe claims that
Defendants' actions "taken separately and/or together," violated
Texas Civil Practice and Remedies Code § 98.002, which allows a

victim of sex trafficking to hold defendants who "engage[d] in the
trafficking"     or    "intentionally or knowingly benefit[ted]                from
participating in a venture that traffic[ed]" the victim liable for
damages.     See Tex. Civ. Prac.        &   Rem. Code    § 98.002.     Jane Doe's
§   98.002    claims    against   the       Hotel   Defendants,      the   Backpage
Defendants,     and    Salesforce   are       likely    to   raise   such   common
questions of fact as whether a single trafficking venture involving
all of Defendants existed, the extent of each defendant's knowledge
of the venture's existence and awareness of the other defendants'
participation in it, and what damages Jane Doe sustained.
      Alternatively, even if Texas joinder requirements were not
satisfied,     Salesforce has failed to persuade the court that

Plaintiff's joinder of the Hotel Defendants is so egregious as to
be fraudulent.        A survey of fraudulent misjoinder cases conducted


      See Petition, Exhibit 3 to Notice of Removal, Docket Entry
      25

No. 1-4, pp. 124-26 (pleading claims for violations of Texas Civil
Practice and Remedies Code Chapter 98, negligence, and gross
negligence against Salesforce) ; pp. 126 -30 (pleading claims for
violation of Texas Civil Practice and Remedies Code Chapter 98,
negligence, and gross negligence against the Backpage Defendants);
pp. 130-33 (pleading claims for violation of Texas Civil Practice
and Remedies Code Chapter 98 and negligence against the Hotel
Defendants).
                                        -8-
   Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 9 of 10




by the Northern District of Texas recognized three situations in

which a misjoinder is potentially so egregious as to be considered

"fraudulent:"

      (1) two or more lawsuits with little or no party overlap
     have been combined in the same action (i.e., there are
     multiple plaintiffs and defendants, but each plaintiff or
     discrete set of plaintiffs is suing only one defendant or
     a discrete set of defendants); (2) numerous plaintiffs
     have sued a common defendant and assert claims that have
     no shared factual element other than the presence of the
     common defendant; and (3) a single plaintiff or group of
     plaintiffs has joined multiple defendants in the same
     action and is asserting claims against each defendant
     that are both factually and legally unrelated.

See Texas Instruments, 266 F.R.D. at 149. Only the third situation

is potentially    applicable here.        But Jane Doe is        not suing

unrelated defendants over unrelated events.        While the involvement

of each defendant in the venture alleged by Jane Doe was different,

Defendants are all in some way connected to her sex trafficking.

Plaintiffs' joinder of the Hotel Defendants to her claims against

Salesforce and the Backpage Defendants therefore does not rise to

the level of egregiousness required for a finding of fraudulent

misjoinder.     The court therefore finds that Jane Doe did not

fraudulently misjoin the Hotel Defendants.


                      IV.   Conclusion and Order

     For the reasons explained above,         the court concludes that

Salesforce has failed to carry its burden of proving that the court

has subject matter jurisdiction over this action.             Accordingly,


                                   -9-
  Case 4:19-cv-01641 Document 32 Filed on 07/18/19 in TXSD Page 10 of 10




Jane Doe's Motion to Remand (Docket Entry No. 26) is GRANTED.          This

action is   REMANDED    to   the   157th   Judicial   District Court       of

Harris County,   Texas.      The Clerk will provide a copy of this

Memorandum Opinion and Order of Remand to the District Clerk of

Harris County, Texas.

     SIGNED at Houston, Texas, on this the 18th day of July, 2019.




                                                SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                   -10-
